          Case 1:17-cv-02914-AKH Document 154 Filed 12/02/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
MAPLEWOOD AT UPPER EAST SIDE, LLC,

                                   Plaintiff,                   17 CIVIL 2914 (AKH)

                 -against-                                         JUDGMENT
MALA SENDYK, as Administrator of the Estate of
Benjamin Sendyk, et al.,

                                    Defendants.
------------------------------------------------------------X
SHARON SENDYK, as Administrator of the Estate
of Benjamin Sendyk,

                    Third-Party Plaintiff,

                 -against-

LEONARD RODNEY, ESQ., et al.,

                    Third-Party Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Text Only Order dated November 18, 2020, denying 123 Motion for Partial

Summary Judgment. Sharon Sendyks third-party complaint fails to plead any special duty on the

part of attorney Leonard Rodney other than to function as attorney for the Benjamin Sendyk

Estate. He was not given a special obligation to give notice to Maplewood of the tax filing, or to

supervise the accountant, Larry Gallus, who was preparing the tax filing. Indeed, at the time

notice was supposed to be given, Rodney had been displaced as lawyer for the Estate by Sharon

Sendyks lawyer, Anita Cohen. All this is persuasive that Sharon has no plausible malpractice

claim against Rodney. However, Rodney continued to function on behalf of the Estate with

respect to the Estates tax matters, and between Gallus and Maplewood. Enough is alleged to
         Case 1:17-cv-02914-AKH Document 154 Filed 12/02/20 Page 2 of 3




raise a triable issue of fact whether Rodney should have given the notice to Maplewood, and

whether Sharon relied on Rodney do what had to be done to protect the Estate. Rodney was an

attorney-in-fact, as well as the lawyer, for the Estate, and negotiated and signed the Tax

Contribution Agreement on behalf of the Estate. Rodneys continuing involvement raises issues

of fact that prevent me from either granting Sharons motion for summary judgment against him

or dismissing him from the third-party action. Rodney instructed Gallus, when Gallus began his

tax preparations, that taxes had to be calculated according to the Tax Contribution Agreement,

that is, to account for the property sales transactions leading to the sale to Maplewood to assure

that Maplewood did not assume tax obligations that fairly belonged to the Estate. Gallus carried

out that instruction, and Maplewood does not complain about the substance of the Estates tax

filing. Gallus did not commit accountants malpractice by obtaining an extension to file the

Estates taxes. Sharon fails to show that Gallus was unduly slow to complete the tax report, or

that he committed malpractice by filing on the due date and not defaulting as Sharon alleges that

her lawyer told him to do. Nor does she allege that the engagement of Gallus included a duty to

give timely notice to Maplewood. Her third party action against Gallus is dismissed. Sharon

Sendyks motion for summary judgment against Plaintiff Maplewood is denied, as issues of

material fact remain as discussed in my previous order denying Maplewoods motion, ECF No.

150. Sharon argues that she is entitled to fees under the Tax Contribution Agreement as the

prevailing party against Maplewoods motion. She is not. The case goes on because of the triable

issues discussed in my order denying Maplewoods motion. The third-party action against Gallus

and against Mala are dismissed, taxing Sharon for Gallus costs.


Dated: New York, New York
       December 2, 2020
Case 1:17-cv-02914-AKH Document 154 Filed 12/02/20 Page 3 of 3




                                          RUBY J. KRAJICK
                                       _________________________
                                             Clerk of Court
                                 BY:
                                       _________________________
                                             Deputy Clerk
